 1

 2

 3

 4

 5

 6

 7

 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
                                                  )
11   WHITEWATER DRAW NATURAL                      ) Case No.: 3:16-cv-02583-L-BLM
     RESOURCE CONSERVATION                        )
12   DISTRICT, et al.,                            )
                                                  ) ORDER GRANTING DEFENDANT'S
13                 Plaintiffs,                    ) PARTIAL MOTION TO DISMISS
                                                  )
14           v.                                   )
                                                  )
15   KIRSTJEN NIELSEN, Secretary of               )
     Homeland Security, et al.,                   )
16                                                )
                   Defendants.                    )
17                                                )
18
             Pending before the Court in this administrative review action is Defendants’
19
     motion to dismiss two of the five causes of action pursuant to Federal Rules of Civil
20
     Procedure 12(b)(1) and 12(b)(6). Plaintiffs filed an opposition, and Defendants replied.
21   This matter is submitted on the briefs without oral argument. For the reasons stated
22   below, Defendants’ partial motion to dismiss is GRANTED.

23   /////

24

25                                                 1

26
     I.      BACKGROUND
 1
             Plaintiffs, various groups based in Arizona, California, New Mexico, and Florida,
 2
     an informal organization of scientists and two individuals filed this action to oppose
 3
     immigration and address environmental issues arising from immigration. (See First
 4   Amended Complaint ("FAC") at 15-40.) They allege that Defendants Kirstjen Nielsen,
 5   Secretary of Homeland Security, and the United States Department of Homeland Security

 6   (collectively "DHS") violated the National Environmental Policy Act, 42 U.S.C. § 4331
     et seq. ("NEPA"), and corresponding regulations. NEPA requires federal agencies to
 7
     identify environmental impacts of proposed actions, consider alternatives or mitigating
 8
     measures capable of lessening the impact on the environment, and prepare a report
 9
     detailing these considerations. See 42 U.S.C. § 4332. NEPA established the Council on
10   Environmental Quality ("CEQ"), which promulgates regulations guiding agency
11   compliance with NEPA’s mandates. Id. CEQ regulations provide that an agency’s
12   environmental report may take the form of an Environmental Assessment ("EA"),
     Environmental Impact Statement ("EIS"), or a Finding of No Significant Impact. See 40
13
     C.F.R. §§ 1508.9, 1508.11, 1508.13. Plaintiffs allege that immigration is a major cause
14
     of population growth with a significant impact on the environment. They claim that the
15
     DHS is required to subject all proceedings having to do with immigration to a NEPA
16   analysis, and its failure to do so harmed Plaintiffs by degrading the environment. (FAC at
17   42.)
18           NEPA itself does not provide for judicial review. Plaintiffs therefore brought suit

19
     pursuant to the Administrative Procedure Act, 5 U.S.C. § 101 et. seq. ("APA"), which
     provides for judicial review of certain agency actions. Specifically, they bring suit under
20
     5 U.S.C. § 706(2)(A), which provides that a reviewing court must “hold unlawful and set
21
     aside agency actions, findings, and conclusions” which it finds to be “arbitrary,
22
     capricious, an abuse of discretion, or otherwise not in accordance with law[.]”
23   /////
24

25                                                 2

26
           DHS moves to dismiss Count I and Count II of the first amended complaint. Count
 1
     I alleges that the DHS Instruction Manual on the implementation of NEPA procedures
 2
     ("Manual") violates NEPA because it does not require that immigration programs comply
 3
     with it. (FAC at 71.) Count II alleges that the DHS violated NEPA by failing to engage
 4   in NEPA review with respect to actions pursuant to seven immigration statutes pertaining
 5   to employment based immigration, family based immigration, long term nonimmigrant

 6   visas, parole, Temporary Protected Status, refugees, and asylum, and because the DHS
     did not initiate NEPA compliance with regard to the immigration non-enforcement policy
 7
     known as Deferred Action for Childhood Arrivals ("DACA"). (Id. at 73.)
 8
     II.   DISCUSSION
 9
           DHS moves to dismiss Count I for lack of jurisdiction under Federal Rule of Civil
10   Procedure 12(b)(1), and Count II for failure to state a claim under Rule 12(b)(6).
11   However, Rule 12(b)(6) applies to this motion as to both counts. Although Defendants
12   characterize the lack of finality of the Instruction Manual challenged in Count I as a
     jurisdictional issue, “the fact that an agency decision is not final under the APA is not a
13
     defect in subject matter jurisdiction.” Idaho Watersheds Project v. Hahn, 307 F.3d 815,
14
     830 (9th Cir. 2002), abrogated on other grounds by Winter v. Natural Res. Def. Council,
15
     Inc., 555 U.S. 7, (2008), as recognized in Monsanto Co. v. Geertson Seed Farms, 561
16   U.S. 139 (2010). The motion is therefore considered under Rule 12(b)(6) as to both
17   counts.
18         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the

19
     complaint. See N. Star Int’l v. Ariz. Corp. Comm’n., 720 F.2d 578, 581 (9th Cir. 1983).
     The Court may dismiss a complaint as a matter of law either for lack of a cognizable
20
     legal theory or for insufficient facts under a cognizable theory. Robertson v. Dean Witter
21
     Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984). The Court must assume the truth of all
22
     factual allegations in the complaint and “construe them in the light most favorable to [the
23   nonmoving party].” Gompper v. VISX, Inc., 298 F.3d 893, 895 (9th Cir. 2002). “While a
24

25                                                 3

26
     complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
 1
     allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief
 2
     requires more than labels and conclusions, and a formulaic recitation of the elements of a
 3
     cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
 4   (internal citations and quotation marks omitted). Instead, the allegations “must be
 5   enough to raise a right to relief above the speculative level.” Id.

 6           Unless "agency action is committed to agency discretion by law, the APA allows
     for judicial review: "A person suffering legal wrong because of agency action, or
 7
     adversely affected or aggrieved by agency action within the meaning of a relevant statute,
 8
     is entitled to judicial review thereof." 5 U.S.C. §§ 701(a)(2), 702. Not every agency
 9
     action is subject to judicial review. When, as here, the underlying statute does not
10   provide adequate remedy in court, a "final agency action" is reviewable. Id. § 704. The
11   scope of judicial review is limited to "compel[ling] agency action unlawfully withheld or
12   unreasonably delayed; and [¶] hold[ing] unlawful and set[ting] aside" certain kinds of
     agency actions, findings, and conclusions. Id. § 706.
13
             A.    Count I
14
             Plaintiffs argue that the Manual is subject to judicial review as final agency action
15
     under 5 U.S.C. 704, which is "arbitrary, capricious, an abuse of discretion, or otherwise
16   not in accordance with law" under 5 U.S.C. § 706(2)(A). The parties disagree whether
17   the Manual represents final agency action. A two-part test determines whether an agency
18   action is final under the APA: “[f]irst, the action must mark the consummation of the

19
     agency’s decisionmaking process . . . [a]nd second, the action must be one by which
     rights or obligations have been determined, or from which legal consequences will flow.”
20
     Bennett v. Spear, 520 U.S. 154, 177-78 (1997) (internal quotation marks and citations
21
     omitted). The focus is "on the practical and legal effects of the agency action." Or.
22
     Natural Desert Ass’n v. U.S. Forest Service, 465 F.3d 977, 982 (9th Cir. 2006). "It is the
23   /////
24

25                                                  4

26
     effect of the action and not its label that must be considered." Id. at 985 (internal
 1
     quotation marks and citation omitted).
 2
           An agency action qualifies as the “consummation of the agency’s decisionmaking
 3
     process” when it represents the agency’s "last word in the matter" in the sense that "an
 4   action is final and is ripe for judicial review," as opposed to "merely tentative or
 5   interlocutory in nature." Id. at 984 (internal quotation marks and citations omitted). For

 6   example, the Forest Service annual operating instructions issued to the holders of cattle-
     grazing permits satisfied prong one of Bennett because they set "the parameters for the
 7
     upcoming grazing season and . . . impose[d] legal consequences on the [grazing] permit
 8
     holder." Id. at 983; see also id. at 986. The grazing permits by themselves were not
 9
     enough. See id. at 985. As provided in the permits, the holders were subject to terms and
10   conditions, including the Forest Plan and federal environmental requirements. Id. The
11   annual operating instructions instructed the permit holders how those standards affected
12   their individual grazing operations that season, including the start date of grazing in the
     area and how much grazing particular pastures in a given allotment can sustain that
13
     season. Id. at 984, 985. Although the Forest Service had issued permits, the annual
14
     operating instructions consummated its decisionmaking process regarding the extent,
15
     limitation and other restrictions on the permit holders' rights under the permit. Id. at 986.
16         By contrast, the Manual does not represent the DHS' final decision regarding
17   NEPA review. It establishes the procedures for ensuring DHS' compliance with NEPA.
18   See 79 Fed. Reg. 70,538, 70,538 (Nov. 26, 2014). The Manual informs agency

19
     employees of what to consider in evaluating a program under NEPA, provides guidance
     on which DHS actions NEPA applies to, and sets forth procedures for NEPA’s
20
     implementation. (FAC Ex. 2 at 20, 40, 37.) It does not make any decision. It is a
21
     "decision-making tool" to be used "prior to making decisions." (Id. at 19.) The Manual
22
     therefore does not meet the first prong of Bennett. For this reason alone, the Manual is
23   not "final agency action," and Count I is dismissed on this ground.
24

25                                                 5

26
           Alternatively, Count I is dismissed because it also does not meet the second prong
 1
     of Bennett. An agency action meets the second prong "if the action is one by which
 2
     rights or obligations have been determined, or from which legal consequences will flow."
 3
     Or. Natural Desert Assoc., 465 F.3d at 986 (quoting Bennett, 520 U.S. at 178). There are
 4   "several avenues" for meeting this element, including when administrative actions
 5   "impose an obligation, deny a right, or fix some legal relationship as a consummation of

 6   administrative process," or have "a direct and immediate effect on the day-to-day
     business of the subject party" or have "the status of law or comparable legal force, and
 7
     whether immediate compliance with its terms is expected." Id. at 986-87 (internal
 8
     quotation marks, ellipses and citations omitted.) In Bennett an agency opinion regarding
 9
     the impact of a proposed reservoir project on endangered fish met this element because,
10   although it did not conclusively determine how the project would be carried out, it altered
11   the legal regime by authorizing the agency to take endangered species only if it complied
12   with conditions set forth in the opinion. Bennett, 520 U.S. at 178. In Oregon Natural
     Desert Association the annual operating instructions met this element because they were
13
     binding on the permit-holders: if the permit-holders did not comply with the terms of the
14
     annual operating instructions, the agency could restrict their permits. 465 F.3d at 987.
15
           Here, the Manual does not impose any obligations or consequences on the DHS
16   that are not already imposed by NEPA itself, but only provides a procedural framework
17   for compliance without imposing consequences for violating the Manual's guidelines.
18   (See generally FAC Ex. 2.) Any legal consequences are set forth in NEPA, provided that

19
     failure to follow the Manual's provisions also violated NEPA. Accordingly, the Manual
     does not meet the second requirement of Bennett's "final agency action" definition.
20
           Alternatively, Plaintiffs contend that the Manual qualifies as a rule under 5 U.S.C.
21
     § 551(4). Section 551(13), which defines "agency action" includes "agency rule" as an
22
     example of agency action; however, it does not define "final agency action." The
23   definition of "final agency action" is set forth in Bennett. For the reasons stated above,
24

25                                                 6

26
     the Manual does not meet the definition of final agency action. The APA therefore does
 1
     not provide for judicial review. Defendants' motion to dismiss Count I is granted.
 2
             B.    Count II
 3
             In Count II, Plaintiffs seek judicial review of seven immigration statutes pertaining
 4   to employment based immigration, family based immigration, long term nonimmigrant
 5   visas, parole, Temporary Protected Status, refugees, and asylum, and DACA, an

 6   immigration non-enforcement policy of the DHS. Plaintiffs seeks review under 5 U.S.C.
     § 706(2)(A), which allows review of final agency action which is "found to be [¶]
 7
     arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,"
 8
     and 5 U.S.C § 706(1), which may apply to "compel agency action unlawfully withheld or
 9
     unreasonably delayed." Plaintiffs proceed on the theory that the seven statutes and the
10   non-enforcement policy are subject to judicial review because they are "programs"
11   requiring "programmatic environmental analysis," such as PEIS under 40 C.F.R. §
12   1508.18(b)(3). (See FAC at 73.)
             As with Court I, only a “final agency action” is subject to judicial review and
13
     remedy. Lujan v. Nat'l Wildlife Federation, 497 U.S. 871, 882 (1990); Norton v. S. Utah
14
     Wilderness Alliance, 542 U.S. 55, 62 (2004); 5 U.S.C. §§ 702, 704, 706. To state a
15
     claim, Plaintiffs must show that they are challenging an "agency action." See Lujan, 497
16   U.S. at 882, 890-91. In addition to being "final," the action must be "circumscribed,"
17   "discrete," or “particular.” Norton, 542 U.S. at 62; Lujan, 497 U.S. at 891. This
18   limitation "precludes . . . broad programmatic attack[s.]" Norton, 542 U.S. at 64.

19
     Plaintiffs “cannot seek wholesale improvement of [a government] program by court
     decree, rather than in the offices of the Department or the halls of Congress, where
20
     programmatic improvements are normally made.” Lujan, 497 U.S. at 891(emphasis in
21
     original). These limitations are the same, whether APA review is sought under 5 U.S.C.
22
     § 706(2)(A) or § 706(1). Norton, 542 U.S. at 64-65.
23   /////
24

25                                                  7

26
             What Plaintiffs propose here is broad programmatic review of DHS actions under
 1
     seven immigration statutes and a non-enforcement policy relative to its NEPA
 2
     obligations. This is precisely the type of APA review that was rejected in Lujan as not
 3
     constituting the requisite "final agency action." See 497 F.3d at 890-94. Plaintiffs target
 4   whole categories of DHS actions, each of which includes many regulations and policy
 5   memoranda. (FAC Ex. 3 at 109-26; Opp'n at 19-21.) Although Plaintiffs identified

 6   regulations within these categories, as in Lujan, they are still challenging the continuing
     and evolving operations of the DHS. Further, the claim that DHS failed to engage in
 7
     NEPA review arises from an alleged “general deficiency in compliance,” similar to the
 8
     challenges found lacking in Lujan and Norton.
 9
             Plaintiffs do not seek review of an "agency action" because they seek review of
10   entire operations which are "continuing (and thus constantly changing)." Lujan, 497 U.S.
11   at 890 & n.2. Much less are these DHS operations final in terms of being ripe for judicial
12   review. "[T]he flaws in the entire 'program'-consisting principally of the many individual
     actions . . . and presumably actions yet to be taken as well-cannot be laid before the
13
     courts for wholesale correction under the APA[.]" Id. at 892-93. Judicial review under
14
     the APA is limited to "final agency action," which typically requires "case-by-case
15
     approach." Id. at 894. The "sweeping actions" Plaintiffs desire "are for the other
16   branches." Id. Accordingly, DHS operations under seven immigration statutes and
17   DACA are not reviewable under the APA.
18           Alternatively, Plaintiffs maintain that the seven immigration statutes and DACA

19
     are “programs” under 40 C.F.R. § 1508.18(b)(3), which requires the DHS to prepare a
     PEIS. However, the decision whether a set of agency actions is a “program” for which
20
     NEPA analysis is required is left to the agency's discretion. Kleppe v. Sierra Club, 427
21
     U.S. 390, 412 (1976). A court cannot order an agency under the APA to perform a
22
     discretionary act. Norton, 542 U.S. at 63-64. A court can only compel a legally required,
23   /////
24

25                                                 8

26
     non-discretionary act. Id. Judicial review of DHS’ determination not to conduct a PEIS
 1
     is therefore not appropriate. Defendant's motion is therefore granted at to Court II.
 2
            C.    Leave to Amend
 3
            Finally, the Court considers whether Plaintiffs should be granted leave to amend
 4
     Counts I and II. See Ebner v. Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016). Rule 15
 5   advises leave to amend shall be freely given when justice so requires. Fed. R. Civ. P.
 6   15(a)(2). “This policy is to be applied with extreme liberality.” Eminence Capital, LLC v.
     Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal quotation marks and citation
 7
     omitted).
 8         In the absence of any apparent or declared reason – such as undue delay, bad
           faith or dilatory motive on the part of the movant, repeated failure to cure
 9
           deficiencies by amendments previously allowed, undue prejudice to the
10         opposing party by virtue of allowance of the amendment, futility of the
           amendment, etc. – the leave sought should, as the rules require, be freely
11         given.
12   Foman v. Davis, 371 U.S. 178, 182 (1962). Dismissal without leave to amend is not
13   appropriate unless it is clear the complaint cannot be saved by amendment. See id.
14   Because amendment of Claims I and II would be futile, leave to amend is denied.
     III.   CONCLUSION
15
            Defendant's motion for partial dismissal is granted. Counts I and II are dismissed
16
     without leave to amend.
17

18          IT IS SO ORDERED.
19
     Dated: September 30, 2018
20

21

22

23

24

25                                                9

26
